Citation Nr: 0815180	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-34 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to a rating higher than 20 percent for a 
herniated disc at L5-S1 before April 25, 2007, and a rating 
higher than 40 percent from April 25, 2007. 

2. Entitlement to a rating higher than 10 percent for 
radiculopathy of the right lower extremity.



REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.



ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1989 to February 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in January 2003 and in 
June 2007, of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

While on appeal in a rating decision in June 2007, the RO 
increased the rating for the low back disability from 20 to 
40 percent, effective from April 25, 2007.  The RO also 
granted "service connection" and assigned a separate 10 
percent rating for radiculopathy of the right lower 
extremity.  In a letter, dated in October 2007, the RO 
acknowledged that the veteran had filed a "notice of 
disagreement" to the 10 percent rating and that the RO was 
still processing the claim.  In October 2007, the veteran 
submitted additional evidence, pertaining to the rating of 
radiculopathy of the right lower extremity without waiving 
the right to have the evidence initially considered by the 
RO.  

As the veteran is already service-connected for a herniated 
disc at L5-S1, which at the beginning of the appeal was rated 
20 percent under Diagnostic Code 5293 for which the rating 
criteria are recurring attacks with symptoms compatible with 
sciatic neuropathy, the radiculopathy is a manifestation or 
sign or symptom of the service-connected disability and does 
not represent a separate disability for which the veteran had 
to establish service connection.  In other words, the 10 
percent rating represents a separate rating for the already 
service-connected disability and not a separate service-
connected disability. 

Also since any neurological impairment may be separately 
rated under the interim criteria of Diagnostic Code 5293 or 
the current criteria of Diagnostic Code 5243, the rating of 
neurological impairment after September 2002 is not 
inextricably intertwined with rating the disability under the 
old criteria of Diagnostic Code 5293 before September 2002, 
and the rating of neurological impairment after September 
2002 has not been procedurally developed for appellate review 
at this time. 

For these reasons, the claim for increase for radiculopathy 
of the right lower extremity is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 


FINDINGS OF FACT 

1. Before April 25, 2007, the service-connected herniated 
nucleus pulposus at L5-S1 was manifested by chronic pain; no 
more than moderate intervertebral disc syndrome before 
September 2002; no more than moderate limitation of motion of 
the lumbar spine; no incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during a period of 12 months; and forward flexion to 80 
degrees.

2. From April 25, 2007, the service-connected herniated 
nucleus pulposus at L5-S1 is manifested by chronic pain; no 
incapacitating episodes having a total duration of at least 
six weeks during a period of 12 months; and no evidence of 
unfavorable ankylosis of the lumbosacral spine. 


CONCLUSION OF LAW

Before April 25, 2007, the criteria for a rating higher than 
20 percent for service-connected herniated nucleus pulposus 
at L5-S1 have not been met; and from April 25, 2007, the 
criteria for a rating higher than 40 percent for 
service-connected herniated nucleus pulposus at L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 (prior to September 23, 2002); Diagnostic Codes 5292, 
5293 (effective September 23, 2002); Diagnostic Code 5243 
(effective September 26, 2003, and currently). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2002 and in February 2007.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim for a higher rating, namely, evidence indicating an 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was essentially 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in June 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the omission in the VCAA notice of the general notice 
of the criteria of the Diagnostic Code under which the 
veteran is rated, which consists of a specific measurement or 
test result, at this stage of the appeal when the veteran 
already has notice of the rating criteria as provided in the 
statement of the case and the supplemental statement of the 
case, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance is harmless error.   Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The VA has obtained VA records and 
private medical records and has afforded the veteran two 
examinations, which are adequate for adjudicating the claim.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background 

The service medical records show that the veteran was injured 
in a vehicle accident, resulting in a herniated nucleus 
pulposus at L5-S1.  

In a rating decision in April 1993, the RO granted service 
connection for a herniated nucleus pulposus at L5-S1 and 
assigned a 20 percent rating under Diagnostic Code 5293.  

The current claim for increase was received at the RO in July 
2002. 

Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis or periarticular pathology, 
painful motion is factor to be considered. 38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V. 

Since the veteran filed his claim for increase in July 2002, 
the criteria for evaluating degenerative disc disease or 
intervertebral disc syndrome, which includes a herniated 
disc, have changed twice.  

The terms degenerative disc disease and intervertebral disc 
syndrome are interchangeable and both terms are used in the 
decision. 

The criteria for intervertebral disc syndrome under 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
(hereinafter the old criteria) were revised on September 23, 
2002, (hereinafter the interim criteria).  On September 26, 
2003, the interim criteria were revised, which included the 
renumbering of DC 5293 to DC 5243 (hereinafter the current 
criteria).

Old Criteria 

Under the old criteria of Diagnostic Code 5293, the criteria 
for the next higher rating, 40 percent, are severe recurring 
attacks with intermittent relief of intervertebral disc 
syndrome with symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc.  

Also Diagnostic Code 5292, pertaining to limitation of motion 
of the lumbar spine, is potentially applicable.  Under 
Diagnostic Code 5292, the criterion for the next higher 
rating, 40 percent, is severe limitation of motion of the 
lumbar spine. 

Interim Criteria 

Under the interim criteria of Diagnostic Code 5293, 
intervertebral disc syndrome could be rated on the basis of 
either incapacitating episodes or by combining separate 
ratings for chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  

An incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic" orthopedic and 
neurologic manifestations are signs and symptoms resulting 
from intervertebral disc syndrome that are constant or nearly 
so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).

Under the interim criteria of Diagnostic Code 5293, the 
criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  

As for orthopedic manifestations, there was no change in the 
criterion of Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under Diagnostic Code 5292, 
the criterion for the next higher rating, 40 percent, is 
severe limitation of motion of the lumbar spine.  

As for neurological manifestations, under Diagnostic Code 
8520, the criterion for a 10 percent rating is mild 
incomplete paralysis of the sciatic nerve, which the Board 
does not reach in this decision. 

Current Criteria

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes remains the same, however, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  The criteria for the 
next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  The criteria for the next higher rating, 60 
percent, based on incapacitating episodes, are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

The primary change is a new General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
for evaluating orthopedic manifestations, which eliminated 
Diagnostic Code 5292.  

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on limitation of motion of 
the thoracolumbar spine, is flexion to 30 degrees or less.  
The criterion for the next higher rating, 50, is unfavorable 
ankylosis of the entire thoracolumbar spine. 

As for neurological manifestations, the wording was changed 
to objective neurological abnormalities in Note (1) to the 
General Rating Formula, but there was no change in criterion 
for a 10 percent rating, that is, mild incomplete paralysis 
of the sciatic nerve, which the Board does not reach in this 
decision. 

When the law or regulation change the most favorable version 
applies, but the application of the revised criteria prior to 
the effective date of the change is precluded. VAOPGCPREC 3-
2000.

A Rating Higher than 20 Percent before April 25, 2007

There is no relevant evidence of record, pertaining to the 
low back disability, in the one year period before the 
veteran filed his current claim in July 2002.  

On VA examination in October 2002, the veteran complained of 
gradually worsening back pain, occasionally radiating into 
the calf.  The pain was descried as constant and was 
increased with twisting, turning, bending, standing for more 
than 5 minutes, sitting more than 30 minutes, rising from a 
chair, and lifting.  The veteran stated that he used traction 
and a TENS unit, took medication, and exercised, but he had 
received no injections, surgery, bracing, or hospitalization.  
The veteran stated that he lost about 20 days of work in the 
last year due to back problems and he was unemployed at the 
time of the examination. 

On evaluation, the veteran walked without external support, 
but his gait was slightly wide-based and antalgic on the 
right side.  The curvatures of the spine were intact.  There 
was slight tenderness in the right lumbar area and there was 
no tenderness in the midline spinous processes, intraspinous 
processes, sacroiliac joints, or sciatic notches.  There were 
no paraverteral muscle spasms.  



Forward flexion was to 80 degrees, extension was to 20 
degrees, lateral bending was to 15 degrees on the right and 
20 degrees on the left, and rotation was 15 degrees on the 
right and 20 degrees on the left.  Heel and toe walking were 
intact, and the straight leg raising at 65 degrees on the 
right elicited pain, but no other radicular symptoms. 

The Patrick test on the right also elicited lumbar to buttock 
pain at the extreme.  Motor strength in the legs was 5/5 and 
deep tendon reflexes were trace at the patellas and the 
Achilles tendon.  Subjective decrease in sensation in the 
right leg was noted without a distinct dermatome 
distribution.  The diagnosis was spondylolysis L4 without 
spondylolisthesis and herniated nucleus pulposus L5-S1, but 
without objective evidence of lower extremity radiculopathy 
or muscle spasms.  

VA records disclose that in January 2004 and in July 205 
history included chronic back pain.  In July 2005, back 
exercises were recommended. 

Private medical records show that in December 2006 the 
veteran complained of sciatica in the right lower extremity.  
A MRI revealed a disc herniation at L5-S1 with compression of 
the right S1 nerve root.  In February 2007, the veteran did 
not have back pain. 

There is no other relevant evidence of record, pertaining to 
the low back disability, before the VA examination on April 
25, 2007, the effective date for the increase from 20 to 40 
percent. 

The first question posed is whether the veteran is entitled 
to a rating higher than 20 percent before April 25, 2007. 




Analysis 

Old Criteria of Diagnostic Code 5293 and Diagnostic Code 5292

Under the old criteria of Diagnostic Code 5293, the criteria 
for the next higher rating, 40 percent, are severe recurring 
attacks with intermittent relief of intervertebral disc 
syndrome with symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc.  Since sciatic neuropathy can not 
be rated separately under the old criteria of Diagnostic Code 
5293 prior to September 2002, the Board will address it here. 

On VA examination in October 2002, the veteran complained of 
gradually worsening back pain, occasionally radiating into 
the calf.  On evaluation, the veteran walked without external 
support, but his gait was slightly wide-based and antalgic on 
the right side.  The curvatures of the spine were intact.  
There was slight tenderness in the right lumbar area and 
there was no tenderness in the midline spinous processes, 
intraspinous processes, sacroiliac joints, or sciatic 
notches.  There were no paraverteral muscle spasms.  Heel and 
toe walking were intact, and the straight leg raising at 65 
degrees on the right elicited pain, but no other radicular 
symptoms.  Motor strength in the legs was 5/5 and deep tendon 
reflexes were trace at the patellaes and the Achilles 
tendons.  Subjective decrease in sensation in the right leg 
was noted without a distinct dermatome distribution.  The 
pertinent diagnosis was herniated nucleus pulposus L5-S1, but 
without objective evidence of lower extremity radiculopathy 
or muscle spasms.  

Without objective evidence of lower extremity radiculopathy 
or muscle spasms or persistent symptoms compatible with 
sciatic neuropathy such as absent ankle reflexes or other 
neurological findings appropriate to the cite of the diseased 
disc with intermittent relief, the criteria for a 40 percent 
rating under the old Diagnostic Code 5293, considering 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement under 38 C.F.R. §§ 4.40, 4.45, have not 
been met. 

Also under Diagnostic Code 5292, the criterion for the next 
higher rating, 40 percent, is severe limitation of motion of 
the lumbar spine.  On VA examination in October 2002, forward 
flexion was to 80 degrees, extension was to 20 degrees, 
lateral bending was to 15 degrees on the right and 20 degrees 
on the left, and rotation was 15 degrees on the right and 20 
degrees on the left.  As the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees, the findings on the VA 
examination demonstrated more the 80 percent of normal 
flexion, more than 60 percent of normal extension and left 
lateral flexion and rotation and 50 percent of normal right 
lateral flexion and rotation, which does not equate or more 
nearly approximate severe limitation of motion as there is 
active range of motion in all planes of motion and more than 
80 percent of normal flexion, considering functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement under 38 C.F.R. §§ 4.40, 4.45. 

Interim Criteria of Diagnostic Code 5293 and Diagnostic Code 
5292 

Under the interim criteria of Diagnostic Code 5293, 
intervertebral disc syndrome could be rated on the basis of 
either incapacitating episodes or by combining separate 
ratings for chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  

Under the interim criteria of Diagnostic Code 5293, the 
criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months. An incapacitating episode is a 
period of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.  

On VA examination in October 2002, the veteran stated that he 
lost about 20 days of work in the last year due to back 
problems.  Twenty days of time lost does not equate to at 
least four weeks, which would be 28 days, and there is no 
evidence that a physician prescribed bed rest to qualify the 
time lost as incapacitating episodes under the interim 
Diagnostic Code 5293.  

For these reasons, the criteria for a rating higher than 20 
based on incapacitating episodes under the interim Diagnostic 
Code 5293 have not been met.  

As orthopedic manifestations, there was no change in the 
criterion of Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under Diagnostic Code 5292, 
the criterion for the next higher rating, 40 percent, is 
severe limitation of motion of the lumbar spine.  The 
findings on the VA examination in October 2002 demonstrated 
more the 80 percent of normal flexion, more than 60 percent 
of normal extension and left lateral flexion and rotation and 
50 percent of normal right lateral flexion and rotation, 
which does not equate or more nearly approximate severe 
limitation of motion as there is active range of motion in 
all planes of motion and more than 80 percent of normal 
flexion, considering functional loss due to pain, weakened 
movement, fatigability, and pain on movement under 38 C.F.R. 
§§ 4.40, 4.45.

As for neurological manifestations under Diagnostic Code 
8520, the question of the rating for the neurological 
abnormality after September 2002 under the interim criteria 
of Diagnostic Code 5293 has not been procedurally developed 
for appellate review at this time.

Current Criteria under Diagnostic Code 5243 and the General 
Rating Formula  

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes remains the same, however, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  The criteria for the 
next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.   





On VA examination in October 2002, the veteran stated that he 
lost about 20 days of work in the last year due to back 
problems.  Twenty days of time lost does not equate to at 
least four weeks, which would be 28 days, and there is no 
evidence that a physician prescribed bed rest to qualify the 
time lost as incapacitating episodes under the current 
Diagnostic Code 5243.  For these reasons, the criteria for a 
rating higher than 20 based on incapacitating episodes under 
the current Diagnostic Code 5243 have not been met.

Under the current General Rating Formula for evaluating 
orthopedic manifestations, which eliminated Diagnostic Code 
5292, the criterion for the next higher rating, 40 percent, 
based on limitation of motion of the thoracolumbar spine, is 
flexion to 30 degrees or less.  On VA examination in October 
2002, forward flexion was to 80 degrees.  

As 80 degrees of flexion is greater than 30 degrees of 
flexion, the criterion for the next higher rating under the 
current General Rating Formula for evaluating orthopedic 
manifestations has not been met. 

As for objective neurological abnormalities under the General 
Rating Formula, the rating for any neurological impairment 
after September 2002 has not been procedurally developed for 
appellate review at this time. 

For the reasons articulated above, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent before April 25, 2007, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

A Rating Higher than 40 Percent from April 25, 2007

The second question posed is whether the veteran is entitled 
to a rating higher than 40 percent from April 25, 2007. 

On VA examination on April 25, 2007, the veteran complained 
of constant, lower back pain, radiating into the right lower 
extremity, which increased with motion, sitting, and getting 
out of a car.  

The veteran stated that he had a severe exacerbation every 
other month, which he treated with rest, resulting in three 
to four days of time lost from work.  He did not use a brace, 
but he did use a quad cane during exacerbations.  He reported 
a very severe exacerbation in December 2006.  

Evaluation revealed pain in the midline that radiated into 
the buttocks.  Forward flexion was to 20 degrees, extension 
was 10 degrees, lateral bending was to 30 degrees, left and 
right, and rotation was to 45 degrees, left and right.  The 
deep tendon reflexes were trace and symmetrical.  The 
examiner expressed the opinion that the overriding problem 
was back pain with some slight weakness, fatigue, and lack of 
endurance.  

Analysis

Under the current criteria of Diagnostic Code 5243, the 
rating for degenerative disc disease on the basis of the 
total duration of incapacitating episodes remains the same.  
The criteria for the next higher rating, 60 percent, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

On VA examination in April 2007, the veteran stated that he 
lost about three to fours days of work every other month due 
to back problems.  Twenty-four days of time lost does not 
equate to at six weeks, which would be 42 days, and there is 
no evidence that a physician prescribed bed rest to qualify 
the time lost as incapacitating episodes under the current 
Diagnostic Code 5243.  

For these reasons, the criteria for a rating higher than 40 
based on incapacitating episodes under the current Diagnostic 
Code 5243 have not been met. 

Under the current General Rating Formula for evaluating 
orthopedic manifestations, the criterion for the next higher 
rating, 50, is unfavorable ankylosis of the entire 
thoracolumbar spine, which is not shown. 



As for objective neurological abnormalities under the General 
Rating Formula, the rating for any neurological impairment 
after September 2002 has not been procedurally developed for 
appellate review at this time.

For the reasons articulated above, the preponderance of the 
evidence is against the claim for a rating higher than 40 
percent from April 25, 2007, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Excluding neurological impairment after September 2002, a 
rating higher than 20 percent for a herniated disc at L5-S1 
before April 25, 2007, and a rating higher than 40 percent 
from April 25, 2007, is denied. 

REMAND

In October 2007, the veteran submitted additional evidence, 
pertaining to the rating of radiculopathy of the right lower 
extremity without waiving the right to have the evidence 
initially considered by the RO.  To ensure due process, the 
claim is remanded for the following action. 

After reviewing the additional evidence, 
adjudicate the claim for increase for 
radiculopathy of the right lower 
extremity.  If the determination remains 
adverse, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


